Case 1:18-cv-10191-DLC Document1 Filed 11/02/18 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DEUTSCHE BANK SECURITIES, INC.,

Plaintiff,

18-cv-10191
Vv. Case No.

MARIA DE LOS ANGELES APARAIN
BORJAS and BRALISOL ASSOCIATES
LTD.,

 

Defendants.

 

 

COMPLAINT
Plaintiff Deutsche Bank Securities, Inc. (“DBSI”), by and through its undersigned
counsel, Cahill Gordon & Reindel LLP, hereby respectfully submits this Complaint against
Defendants Maria De Los Angeles Aparain Borjas (“Borjas”) and Bralisol Associates, Ltd.
(“Bralisol Associates”), and alleges in support as follows:

NATURE OF THE ACTION

1. DBSI brings this action to enjoin Defendants from arbitrating a dispute against it,
given the absence of any agreement between the parties to submit disputes to arbitration or any
customer relationship whatsoever creating an obligation to arbitrate.

2. On August 7, 2018, Defendants filed a Statement of Claim with the Financial
Industry Regulatory Authority (“FINRA”) in New York entitled Maria De Los Angeles Aparain
Borjas and Bralisol Associates, Ltd. v. Carlos Javier Legaspy, et al., FINRA Case No. 18-02781
(the “FINRA Arbitration”). Defendants’ Statement of Claim is incorporated herein by reference.

Defendants named DBSI among the respondents.
Case 1:18-cv-10191-DLC Document1 Filed 11/02/18 Page 2 of 7

3. Defendants amended their Statement of Claim on October 11, 2018. Defendants’
Amended Statement of Claim is incorporated herein by reference.

4, In the FINRA Arbitration, Defendants assert various claims against DBSI,
including for breach of contract, breach of FINRA industry rules, aiding and abetting common
law and statutory fraud, breach of fiduciary duty, aiding and abetting breach of fiduciary duty,
negligence, gross negligence, and “money had and received.”

5. Defendants have not alleged the existence of any agreement with DBSI to submit
disputes among themselves and DBSI to arbitration, whether through FINRA or otherwise, and
DBSI is not aware of any such agreement.

6. Defendants do not claim to have maintained any account at DBSI and DBSI is

aware of none.

7. Defendants do not adequately allege the purchase or sale of any good or service to
or from DBSI.

8. DBSI has no known contractual agreement whatsoever with either Defendant.

9. Neither Defendant is a customer of DBSI.

10. Rule 12200 of FINRA’s Code of Arbitration Procedure for Customer Disputes
(the “FINRA Code”) obligates DBSI, as a FINRA member firm, to arbitrate certain disputes with
its customers. Rule 12200 does not, however, obligate FINRA members to arbitrate disputes
with von-customers.

11. DBSThas no legal or other obligation to arbitrate the claims asserted in the

FINRA Arbitration.

-2-
Case 1:18-cv-10191-DLC Document1 Filed 11/02/18 Page 3 of 7

12. Accordingly, DBSI commences this action for a declaration that it has no
obligation to arbitrate Defendants’ claims, and to permanently enjoin Defendants from
proceeding with the FINRA Arbitration as against DBSI.

13. Absent injunctive relief, DBSI will sustain immediate and irreparable harm for
which it will have no adequate remedy at law, as it will be forced to arbitrate the dispute set forth
in the FINRA Arbitration in the absence of any agreement to arbitrate. Courts in this District
routinely grant injunctive relief to prevent this harm, and this Court should do so here.

JURISDICTION AND VENUE

14. This Court has jurisdiction over the causes of action asserted in this Complaint
pursuant to 28 U.S.C. § 1332(a)(2) (diversity of citizenship) because, upon information and
belief, this dispute is between a citizen of this state and citizens or subjects of a foreign state and
the amount in controversy exceeds $75,000, exclusive of interest and costs.

15. This Court has personal jurisdiction over the Defendants because Defendants have
requested that the FINRA Arbitration be heard in New York and because Defendants’ actions
and occurrences giving rise to this dispute occurred in New York.

16. Venue is proper pursuant to 28 U.S.C. § 1391(b) because the FINRA Arbitration
will be conducted in New York and because a substantial part of the events and occurrences
giving rise to this dispute occurred in New York.

PARTIES

17. Plaintiff DBSI is a Delaware corporation with its principal place of business in
New York, New York.

18. Defendant Maria De Los Angeles Aparain Borjas is an individual and, upon

information and belief, is a resident of a foreign state.

3-
Case 1:18-cv-10191-DLC Document1 Filed 11/02/18 Page 4 of 7

19. Upon information and belief, Defendant Bralisol Associates is a corporation or an
unincorporated legal entity organized under the laws of a foreign state, with its principal place of
business in a foreign state, and all of its shareholders, owners, and/or beneficial owners are
residents of foreign states.

FACTUAL ALLEGATIONS

20. Defendants initiated the FINRA Arbitration on August 7, 2018, by filing their
Statement of Claim with FINRA in New York.

21. Defendants’ Statement of Claim, as amended on October 1 1, 2018, alleges that
Defendants held securities accounts with Insight Securities, Inc. (“Insight”), for which Pershing
LLC (“Pershing”) provided clearing services. Both Insight and Pershing are named as
respondents in the FINRA Arbitration.

22. The Statement of Claim further alleges that Defendants’ independent investment
advisor, Fernando Haberer, instructed Insight to transfer the balance of Defendants’ securities
accounts to DBSI in order to cover the deficit in an unrelated, separate custody account (the
“Rado Account”). The Rado Account is a custody account which is held by Rado Limited
Partnership at DBSI’s affiliate, Deutsche Bank Trust Company Americas (“DBTCA”), The
Rado Account was also managed by Haberer and beneficially owned by Diego Alejandro Saul
Romay. None of DBTCA, Rado Limited Partnership, Haberer, or Romay is named as a party to
the FINRA Arbitration.

23. Despite Defendants’ allegation, the securities in question were not received by
DBSI, but by DBTCA’s sub-custodian on behalf of the Rado Account.

24. DBTCA is nota FINRA member firm. Defendants have alleged no relationship

or agreement to arbitrate with DBTCA, and DBTCA is not aware of any such relationship.
Case 1:18-cv-10191-DLC Document1 Filed 11/02/18 Page 5 of 7

25. The Rado Account is the subject of a separate action, commenced by DBTCA and
currently pending before this Court. Deutsche Bank Trust Company Americas v. Rado Limited
Partnership, No. 18-cv-06768 (S.D.N.Y.) (DLC) (the “Rado Action”).

26. Defendants do not allege any agreement, written or otherwise, among themselves
and DBSI—or any DBSI affiliate—to arbitrate disputes among them.

27, Rule 12200 of the FINRA Code requires FINRA members, including DBSI, to
arbitrate certain disputes with customers “when requested by [a] customer.”

28. Courts in this District and elsewhere have repeatedly interpreted Rule 12200 of
the FINRA Code to provide that a “customer” is one who purchases goods or services from a
FINRA member, or has an account with a FINRA member, and have enjoined FINRA
arbitrations where the defendant investor did not have an account with the plaintiff and did not
purchase services or commodities from the plaintiff.

29. Defendants did not maintain any account with DBSL

30. Defendants did not purchase or sell securities from/to DBSL

31. Defendants did not receive investment advice from DBSI.

32. DBSI requires the relief sought herein to enjoin arbitration of the claims set forth
in the FINRA Arbitration without DBSI’s consent, and will be imminently and irreparably
harmed by the absence of such relief.

33. Defendants will suffer no harm or prejudice if this Court grants DBSI’s requested
relief.

FIRST CLAIM FOR RELIEF

 

(Declaratory Judgment)

34.  DBSI repeats and realleges each of the allegations set forth in the foregoing
paragraphs as if fully set forth herein.

-5-
Case 1:18-cv-10191-DLC Document1 Filed 11/02/18 Page 6 of 7

35.  DBSI has no agreement, written or otherwise, to arbitrate any disputes with
Defendants, including the dispute and the claims described in Defendants’ Statement of Claim.

36. Defendants are not “customers” of DBSI under Rule 12200 of the FINRA Code.

37. Declaratory relief is appropriate because the dispute between DBSI and
Defendants is concrete and imminent.

38. Accordingly, DBSI respectfully requests that the Court declare that the FINRA
Arbitration may not be arbitrated against DBSI and that DBSI has no obligation to submit to
arbitrate the FINRA Arbitration.

SECOND CLAIM FOR RELIEF
(Injunction)

39. DBSI repeats and realleges each of the allegations set forth in the foregoing
paragraphs as if fully set forth herein.

40. DBSI has no agreement, written or otherwise, to arbitrate any disputes with
Defendants, including the dispute and the claims described in Defendants’ Statement of Claim.

41. Defendants are not “customers” of DBSI under Rule 12200 of the FINRA Code.

42. DBSI will suffer immediate and irreparable harm if it is forced to arbitrate claims
that it did not agree to arbitrate and is not obligated to arbitrate.

43. | DBSIhas no adequate remedy at law.

44. The balance of equities favors enjoining the FINRA Arbitration as to DBSI.

45. The public interest will be served by enjoining the FINRA Arbitration as to DBSI.

46. DBSI respectfully requests that the Court enjoin Defendants from arbitrating the
claims set forth in the Statement of Claim against DBSI.

PRAYER FOR RELIEF

WHEREFORE, DBSI respectfully requests that the Court:

-6-
Case 1:18-cv-10191-DLC Document1 Filed 11/02/18 Page 7 of 7

(A) Declare that DBSI has no obligation to arbitrate any claims with
Defendants, including those alleged in the Statement of Claim;

(B) — Enjoin Defendants from arbitrating the FINRA Arbitration or any related

claims against DBSI; and

(C) Any other relief that the Court believes is just and proper.

Dated: November 2, 2018
New York, New York
CAHILL GORDON & REINDEL LLP

» La”

David G. Januszewski
Sesi V. Garimella

Eighty Pine Street

New York, New York 10005
(212) 701-3000
djanuszewski@cahill.com
sgarimella@cahill.com

Attorneys for Plaintiff Deutsche Bank Securities,
Ine.

-7-
